Citation Nr: 1041237	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling 
for eczema with herpes simplex (skin disability).


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to April 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In January 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to obtain 
treatment records form the VAMC in Portland, Oregon pertaining to 
the Veteran's skin disability.  That action completed, the matter 
has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, another remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.

The Veteran seeks an increased rating for her service connected 
skin disability, which has been rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
October 23, 2008).  The Board is cognizant that certain 
diagnostic codes for the evaluation of skin disabilities were 
modified effective October 23, 2008.  See 73 Fed. Reg. 54708 
(Sept. 23, 2008).  However, because these modifications were 
expressly made applicable only to claims filed on or after the 
effective date, they are not pertinent to the pending claim, 
which was received prior to the regulatory changes.

Diagnostic Code 7806 provides that a 10 percent rating is 
assigned when at least 5 percent, but less than 20 percent, of 
the entire body or of exposed areas is affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less 
than six weeks during the past 12-month period.  The next higher 
rating, a 30 percent rating, is warranted when 20 to 40 percent 
of the entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
are required for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body, or more than 40 
percent of exposed areas be affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The most recent VA examination afforded to the Veteran for her 
skin disability was in March 2008.  The examiner noted that only 
Volume 2 of the claims file was available for review.  Volume 2 
did not contain service medical records or previous VA 
examinations of the Veteran's skin, which the examiner indicated 
"would have been helpful."

Based on the above rating criteria and the examiner's statements 
regarding the lack of a complete claims file for review, the 
Board finds that the most recent VA examination from March 2008 
is inadequate to rate the Veteran's current skin disability.  

Further, the examination report does not contain the information 
necessary to determine what percentage of the Veteran's body is 
affected by her skin disability. In short, the extent and 
severity of the Veteran's skin disability are unclear from the 
March 2008 VA examination.

In addition, the March 2008 VA examination was afforded over two 
years ago and current treatment records reflect recent treatment 
of the disability.  As the current severity and extent of the 
Veteran's service-connected skin disability are unclear, the 
Board finds that a new VA examination is necessary in order to 
fully and fairly evaluate her claim for an evaluation in excess 
of 10 percent disabling.

In this regard, once VA undertakes the effort to provide an 
examination in a service connection claim, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of the 
disability).

The Board apologizes for the delay of the adjudication of this 
case. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the current nature and 
extent of any skin disability, and to 
obtain an opinion as to what percentage 
of the Veteran's body is affected by that 
service-connected disability.

The claims folder, in its entirety, as 
well as a copy of this Remand, must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in the 
examination report his or her review of 
the complete claims file.

Any tests or studies deemed necessary 
should be conducted, and the results 
should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to what percentage of the 
Veteran's entire body is affected by her 
skin disability, the percentage of 
exposed areas affected by such 
disability, and the type and duration of 
treatment.  A complete list of the 
medications associated with the treatment 
of the Veteran's skin disability should 
be included in the examination report.  A 
rationale for all opinions expressed 
should be provided. 

2.	The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  

In this regard, the RO should ensure 
that the detailed questions asked by 
the Board have been addressed by the 
examiner. 

If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the requested report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); See also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Following completion of the above, the 
appeal should be readjudicated.  If the 
benefit sought is not granted, the 
Veteran and her representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
claim should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


